DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2020 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 07/01/2020.
Prior to the paper of 07/01/2020, claims 1-22 and 24-41 were pending. Claims 7-22, 24-25 and 29-41 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, without traverse in the reply of 02/20/2019. Claims 1-6 and 26-28 were under consideration.
In the paper of 07/01/2020, Applicant has amended withdrawn claims 7-10 and 34-39. Applicant has also amended pending claims 1-4, 6 and 26. Applicant canceled claims 5 and 27-28 and added new claims 42-47. 
Accordingly, claims 1-4, 6, 26 and 42-47 are newly considered in this paper. 

Status of the Claims
Claims 1-4, 6, 26 and 42-47 are currently under examination.

Response to Arguments
Withdrawn and Moot Rejection(s)
The rejection of claims 1-4, 6 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over withdrawn in view of the amendments now made to claim 1.
The rejection of claims 5 and 27-28 under pre-AIA  35 U.S.C. 103(a) is moot based on the cancellation of these claims.

Priority
Claims 1-4, 6, 26 and 42-47 cannot receive the benefit of U.S. Serial Application No. 61/339,743 filed on 03/09/2010 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) since U.S. 61/339,743 fails under 35 U.S.C. 120 to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the subject matter of claims 1-4, 6, 26 and 42-47. 
U.S. Serial Application No. 61/339,743 does not disclose the following:
(a) at least one preloaded elution reagent storage chamber, each one of said preloaded elution reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end;
(b) an inlet for receiving said at least two nucleic acids; and 
(c) at least one pneumatic subsystem interface to said instrument; aligned with a fluidics subassembly via at least one through hole, and configured to receive pressure from said instrument;
ii) a fluidics subassembly comprising: 
(a) at least one reconstitution chamber preloaded lyophilized multiplexed PCR reagent and positioned in fluid communication with said elution reagent storage chamber; 
(b) at least one thermal cycling chamber; and 
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber, such that when said preloaded elution reagent storage chamber receives pressure delivered to said top end from said instrument.

U.S. Serial Application No. 61/339,743 also does not disclose a second foil that bursts and releases 

The subject matter above are/were first disclosed as follows:
U.S. Patent Application 13/044,485 filed 03/09/2011 discloses:
(i) a macrofluidic block comprising
(a) at least one preloaded elution reagent storage chamber, each one of said preloaded elution reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end;
(b) an inlet for receiving said at least two nucleic acids; and 
(c) at least one pneumatic subsystem interface to said instrument; aligned with a fluidics subassembly via at least one through hole, and configured to receive pressure from said instrument;
ii) a fluidics subassembly comprising: 
(a) at least one reconstitution chamber preloaded lyophilized multiplexed PCR reagent and positioned in fluid communication with said elution reagent storage chamber; 
(b) at least one thermal cycling chamber; and 
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber, such that when said preloaded elution reagent storage chamber receives pressure delivered to said top end from said instrument.

Claim Objections
Claims 23 and 45-47 are objected to because of the following informalities. 
 Please remove the concluding period from canceled claim 23.
The limitations of claim 46 (ii) (b) contain (a) grammatical issue in the region underlined below. Claim 46 (ii)(b) recite “(b) at least five thermal cycling chambers one thermal cycling chamber for each of said nucleic acid solutions”.
Claim 47 erroneously recites a concluding period after the limitation “protein quantification” on line 11.
Claim 45 is objected to under 37 CFR 1.75 as being a substantial duplicate thereof of claim 1 as no structural difference are discernable between both claims.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 1 is construed as being drawn to a biochip comprising:
(i) a macrofluidic block; and (ii) a fluidics subassembly;
wherein the macrofluidic block comprises: 
(a) at least one preloaded elution reagent storage chamber, each one of said preloaded elution reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; and 
(b) an inlet for receiving at least two nucleic acids; and 
(c) at least one pneumatic subsystem interface to an instrument comprising a process controller and a pneumatic subassembly; said at least one pneumatic subsystem interface aligned with a fluidics subassembly via at least one through hole, and configured to receive pressure from said instrument;
wherein the fluidics subassembly comprises: 
(a) at least one reconstitution chamber preloaded lyophilized multiplexed PCR reagent and positioned in fluid communication with said elution reagent storage chamber;
(b) at least one thermal cycling chamber; and 
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber, such that when said preloaded elution reagent storage chamber receives pressure delivered to said top end from said instrument, said second foil bursts and releases the contents of the elution reagent storage chamber, resulting in elution of said at least two nucleic acids followed by reconstitution of said lyophilized multiplexed PCR reagent thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to said at least one thermal cycling.

Regarding claim 43, the recited limitation “scored” is construed as referring to foil(s) that are crossed 4.5 mm centrally placed lines of depth of approximately 10 microns to achieve a nominal burst of 32 psig (specification, pg 44, 3rd para).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6, 44-45 and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719).
Regarding claim 1 and 45, Chen et al. (2010) teach a system (see pg 707, left col, section 2 and all text of pg 708) comprising an integrated, disposable, single use cassette/ the instant biochip and an electronically controlled analyzer/the instant pneumatic subassembly (see pg 707, Figs. 1a-1b and pg 709, Fig. 3) and the instant process controller (see “PC” of pg 709, Fig. 3).
Chen et al. teach their cassette/biochip as being a polycarbonate microfluidic cassette/biochip as housing various reagents and all the functional components such as pouches, valves, reaction chambers, membranes, and conduit networks (see pg 707, left col, section 2 and pg 705, abstract and pg 707, Fig. 1a, reproduced below and pg 706, right col, last para and pg 707, left col, 1st para).
More specifically, Chen et al. (2010) teach their cassette as comprising liquids pre-stored in the flexible pouches formed on the chip surface as well as dry reagents pre-stored in their thermal cycling, reaction chamber (pg 705, left col, abstract and pg 707, Fig. 1a reproduced below).

Fig. 1a (reproduced from pg 707 of Chen et al.)

    PNG
    media_image1.png
    278
    470
    media_image1.png
    Greyscale


Fig. 1a depicts (P1-P6) reagents storage pouches, diaphragm valves (V1-V4), mixing chamber, nucleic acid isolation chamber housing a silica membrane, a chamber preloaded with (RT-)PCR dried reagents etc (see pg 707, legend of Fig. 1a).

Chen et al. (2010) further teach the analyzer as providing mechanical actuation for the on-chip pouches and valves for liquid pumping and flow control in the cassette (pg 707, left col, section 2 and pg 709, Fig. 3). The analyzer also includes a pair of thermoelectric units to provide thermal cycling for (RT-) PCR (pg 707, left col, section 2) and electrical motors (pg 705, right col abstract and pg 708, right col, last para).
Chen et al. (2010) teach sample introduction/loading, on-chip sample lysis including nucleic acid isolation, concentration and purification of nucleic acids, elution of nucleic acids into a thermal cycling chamber, mixing of purified nucleic acid with pre-stored (RT-)PCR dry reagents, enzymatic amplification (polymerase chain reaction and, when needed, reverse transcription), amplicon labeling, and detection on their biochip/cassette (see pg 705, left col, abstract and pg 706, right col, last para and pg 707, left col, 1st para).
	Concerning claims 1 and 45, Chen et al. meets the instant limitation of claims 1 and 45 by teaching a biochip suitable for conducting a multiplexed PCR analysis of at least two nucleic acids, as there is nothing in Chen et al. that precludes either a sample introduction of one or more sample(s) comprising at least two nucleic acids; or a solid phase extraction of at least two nucleic acids from one or more samples performed within the cassette of Chen et al.). 
	Concerning claims 1 and 45, Chen et al. meets the instant limitation of claims 1 and 45 of a biochip comprising a macrofluidic block/cassette structure comprising: 
(a) at least one pre-loaded reagent storage chamber/(e.g. reagent storage pouches (P1-P6) of Figs. 1a-1b), each reagent storage chamber having a top end and a bottom end, a first foil seal bonded to the bottom end (see the removable aluminum foil seal for P3 of Fig. 1b on pg 707, as reproduced below), and a second foil seal bonded to the top end (see the barrier film for P3 of Fig. 1b on pg 707, reproduced below; see pg 708, left col wherein Chen et al. teach barrier film is an aluminum foil covering the pouch to minimize permeation of moisture through polycarbonate film);
(b) an inlet for receiving said at least two nucleic acids (see valve (V3) of Fig. 1a or a valve depicted in Fig. 1b (B2) that interconnects the silica membrane and reconstitution chamber comprising dried reagents of the cassette of Chen et al.);
(c) at least one pneumatic subsystem interface aligned with a fluidics subassembly via at least one through hole (see pg 707, Figs. 1a-1b and pg 709, Fig. 3).

Fig. 1b (reproduced from pg 707 of Chen et al.)

    PNG
    media_image2.png
    450
    605
    media_image2.png
    Greyscale

Concerning claims 1 and 45, Chen et al. meets the instant limitation of claims 1 and 45 of a biochip comprising a fluidics subassembly comprising: 
(a) at least one reconstitution chamber preloaded lyophilized multiplexed PCR reagent and positioned in fluid communication with said elution reagent storage chamber (see chamber comprising the dried reagent on pg 707, Fig. 1b as illustrated above which is in fluid communication with silica membrane as illustrated in Fig. 1a on pg 707, reproduced above);
(b) at least one thermal cycling chamber (see either heater H1 or TE H2 of Fig. 1b of pg 707); and 
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber (see the interconnecting valve between silica membrane and reconstitution chamber comprising the dried reagents), such that when said preloaded elution reagent storage chamber receives pressure delivered to said top end from said instrument, 
said second foil bursts and releases the contents of the elution reagent storage chamber, resulting in elution of said at least two nucleic acids followed by reconstitution of said lyophilized multiplexed PCR reagent thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to said at least one thermal cycling (pg 708, right col, 3rd para teach contents of P1-P6 and paraffin film passivation of dried reagents while pg 708, right col, section entitled “Operation” and all text of pg 709 and pg 710, left col, 1st para  and pg 710, Fig. 4, which teach chip processes and primary path as controlled by Chen et al.’s analyzer i.e. from the mechanical actuation of the cassette by motors that drive plunger(s) to compress pouches or membrane for valve closure to cause fluid delivery through other processes such as nucleic acid elution and amplification).
Regarding claims 6 and 47, Chen et al. (2010) teach a secondary flowpath in fluidic communication with at least a second chamber adapted for electrophoretic separation and detection (see e.g. Lateral flow strip depicted on Fig. 1a of pg 707). 
Regarding claim 44, Chen et al. teach wherein the lyophilized multiplexed PCR reagent further comprises a lyophilized reverse transcriptase and the reconstituted PCR/reverse transcriptase solution is subjected to reverse transcription followed by amplification in said thermal cycling chamber (pg 707, Fig. 1 legend).
Accordingly, the instant claims 1, 6 and 44-45 and 47 are anticipated by Chen et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-4, 26, 42-43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719) in view of Giese et al. (2009, J Forensic Sci 54(6): 1287-1296).

The teachings of Chen et al. of claims 1, 6 and 44-45 and 47 are applied from above.

Claims 2-4, 26, 42-43, 46
Chen et al.
Regarding claims 2-4 respectively, Chen et al. do not teach at least one “reconstitution” chamber preloaded with at least 7 primer pairs (claim 2), with at least 16 primer pairs (claim 3),or with at least 80 primer pairs (claim 4).
Regarding claim 26, Chen et al. do not teach a second reconstitution chamber preloaded with lyophilized sequencing reagent, and positioned on said primary flow path downstream from said at least one thermal cycling chamber first inlet.
Regarding claim 42, Chen et al. do not teach a biochip wherein a pressure of 20-500 psig is applied at the interface to burst at least one of the foils.
Regarding claim 43, Chen et al. do not teach a biochip wherein at least one of the foils is scored.
Regarding claim 46, while Chen et al. teach at least five preloaded elution reagent storage chambers (see P1-P6 of Fig. 1a above, Chen et al. do not teach a bip comprising at least five “reconstitution” chambers, at least five thermal cycling chambers; each of five flowpaths in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber.

Giese et al. (meets limitation of claims 2-3, 46)
Regarding claims 2-3, Giese et al. teach a biochip (see pg 1288, section entitled Methods and Materials and pg 1288, Fig. 1), wherein said lyophilized multiplexed PCR reagent containing contains at least 7 primer pairs and at least 16 primer pairs respectively (pg 1288, section entitled Methods and Materials).

Regarding claim 46, Giese et al. teach a biochip for conducting a multiplexed PCR analysis of at least five nucleic acid solutions, said biochip to be used with an instrument, said instrument comprising a process controller and a pneumatic subassembly, said biochip comprising;
(i)    a macrofluidic block comprising:
a)    at least five preloaded elution reagent storage chambers, one preloaded elution reagent storage chamber for each of said at least five nucleic acid solutions, each one of said preloaded elution reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; and
b)    an inlet for receiving said at least two nucleic acids; and
c)    at least one pneumatic subsystem interface to said instrument; aligned with a fluidics subassembly via at least one through hole, and configured to receive pressure from said instrument;
(ii)    said fluidics subassembly comprising:
a)    at least five reconstitution chambers, one reconstitution chamber for each of said nucleic acid solutions, each of said five reconstitution chambers preloaded with lyophilized multiplexed PCR reagent, and positioned in fluid communication with said elution regent storage chambers,
b)    at least five thermal cycling chambers one thermal cycling chamber for each of said nucleic acid solutions; and
c) at least five primary flow paths, each of said five paths in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber;
such that when each of said preloaded elution reagent storage chambers receives pressure delivered to said top end from said instrument, said second foil bursts and releases the contents of the elution reagent storage chamber, resulting in elution of nucleic acids in said at least five nucleic acid solutions, followed by reconstitution of said lyophilized multiplexed PCR reagent, thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to each of said at least five thermal cycling chambers.


Claims 4, 26, 42-43
Regarding claim 4, Giese et al. do not teach at least one “reconstitution” chamber preloaded with at least 80 primer pairs (claim 4).
Regarding claim 26, Giese et al. do not teach a second reconstitution chamber preloaded with lyophilized sequencing reagent, and positioned on said primary flow path downstream from said at least one thermal cycling chamber first inlet.
Regarding claim 42, Giese et al. do not teach a biochip wherein a pressure of 20-500 psig is applied at the interface to burst at least one of the foils.
Regarding claim 43, Giese et al. do not teach a biochip wherein at least one of the foils is scored.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the biochip of Chen et al. in a manner according to Giese et al. by providing either lyophilized/dried reagent(s) having any select additional primer pairs e.g. at least 80 primer pairs or by providing additional chambers preloaded with lyophilized/dried reagent suitable for use in a reverse transcription, PCR amplification or sequencing reaction so as to derive an integrated biochip suitable for a highthroughput assay.
The ordinary skilled artisan would have been readily apprised to increase the primer pairs of a dried/lyophilized reagent sample to any select number so as to increase the number or types of distinct target sequences that are amplified and analyzed on the modified biochip according to Chen et al. and Giese et al.
The ordinary skilled artisan would also have been motivated to adapt additional chamber of the modified biochip of Chen et al. and Giese et al. to include a secondary/additional flow paths so as to perform any additional nucleic acid analysis functionalities and routinely performed on biochips at the time of the instant invention.
The ordinary skilled artisan would have been motivated to adapt additional chamber of the modified biochip of Chen et al. and Giese et al. by preloading the chamber positioned on said primary flow path downstream from said at least one thermal cycling chamber with lyophilized sequencing reagent so as to be able to sequence the amplicons generated in the thermal cycling chamber.
The ordinary skilled artisan would have been motivated to select an optimal pressure to a burstable storage chamber/pouches of the modified chip of Chen et al. and Giese et al. so as to be able to release the reagent(s) from the burstable chambers for an elution of nucleic acids or for other processes as desired.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 2-4, 26, 42-43 and 46 are prima facie obvious.
	
Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 28, 2021